WILKERSON, District Judge. .
This is an appeal from an order denying the right to reclaim certain furniture under a *204contract similar in all substantial respects to tbe one in Union Furniture Company v. Julius J. Goetz, Trustee in Bankruptcy of Wayside Furniture Company, Bankrupt (C. C. A.) 67 F.(2d) 201, decided September 23, 1933. Tbe contract was not filed for record. Tbe contract in our opinion is not a consignment contract as appellant contends.
Tbe judgment of tbe District Court is affirmed.